November 29, 2012




                                   JUDGMENT

                      The Fourteenth Court of Appeals
                   IN RE SEIZURE OF GAMBLING PROCEEDS

NO. 14-11-00965-CV
                               ____________________



      This cause, an appeal from the judgment signed September 28, 2011, was heard on
the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED.

      We further order this decision certified below for observance.